DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., US 2012/0187330 A1. The reference discloses compositions comprising at least one iodocarbon and preferably at least one stabilization agent (abstract).  The compositions are useful as refrigerants. Note the stabilizers disclosed at [0014]-[0023]. The compositions preferably comprise a one-carbon iodocarbon such as trifluoromethyl iodide. Certain preferred compositions further comprise one or more saturated hydrofluorocarbons of 1-4 carbons and/or one or more haloalkenes of 2-5 carbons [0026]. When haloalkenes are present, iodocarbons are preferably present at 5-50%, with 50-95% of haloalkenes and hydrofluorocarbons [0026]. Difluoromethane, R-32, is listed among preferred hydrofluorocarbons [0071], and trifluoroethylene is preferred among hydrofluoroalkenes [0091]. See also Tables 1 and 4. Regarding heat cycle systems, see [0124]. Regarding claim 20, stabilizers are clearly disclosed as being preferable. The teachings of a reference are not confined to preferred embodiments. This reference differs from the claimed subject matter in that it . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. Applicant points to examples in the specification as evidence of unexpected results, noting that compositions comprising CF3I and trifluoroethylene are stable. To demonstrate unexpected results, applicant must make a comparison with the closest prior art. In this case, that prior art is the Singh reference, in which all of the disclosed compositions must contain an iodocarbon; the preferred iodocarbon is CF3I; and all of the compositions in the examples contain CF3I. It is not clear how applicant would demonstrate such unexpected results, but timely filed evidence of such results might indeed further prosecution. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761